In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
CHIYOKO MILLER,                       *
                                      *     No. 16-1081V
                    Petitioner,       *     Special Master Christian J. Moran
                                      *
v.                                    *     Filed: August 21, 2018
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *     Attorneys’ Fees and Costs.
                                      *
                    Respondent.       *
******************** *
Danielle A. Strait, Maglio Christopher & Toale, Seattle, WA, for Petitioner;
Althea W. Davis, United States Dep’t of Justice, Washington, DC, for Respondent.

    UNPUBLISHED DECISION AWARDING ATTORNEYS’ FEES AND
                          COSTS1

       Ms. Miller brought a successful petition for compensation from the National
Childhood Vaccine Compensation Program. She now seeks an award for
attorneys’ fees and costs. She is awarded $20,348.68.

                                       *       *      *

       Represented by Danielle Strait, Ms. Miller filed her petition on August 29,
2016. Ms. Miller claimed that the tetanus-diphtheria-acellular pertussis and
influenza vaccines, which she received on October 9, 2013, caused her to suffer
Guillain-Barré syndrome. The parties were able to informally resolve the case,
entering a joint stipulation that was then adopted. Decision, issued Nov. 13, 2017,
2017 WL 6523865.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       On May 10, 2018, petitioner moved for reimbursement of attorneys’ fees
and costs, requesting $18,648.30 in fees and $1,951.78 in costs borne by her
attorney and $7.30 in costs borne by the petitioner individually.

       On May 23, 2018, respondent filed his response to petitioner’s motion. In
his response, respondent did not object to petitioner’s request. Resp’t’s Resp. at 2.
Instead, respondent stated that he is “satisfied that the statutory requirements for an
award of attorneys’ fees and costs are met” and recommended that the undersigned
exercise his discretion in determining a reasonable award for attorneys’ fees and
costs. Id. at 2-3. In her reply, filed two days later, petitioner argued, inter alia, that
respondent’s decision to not participate in the fees litigation created an outsized
burden on the court and the petitioner.

      This matter is now ripe for adjudication.

                                     *      *      *

       Because Ms. Miller received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether Ms. Miller’s requested amount is reasonable.

 I.   Attorneys’ Fees

       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. In this case,
the lodestar calculation produces a reasonable attorneys’ fee. Therefore, an
adjustment is not required and the analysis focuses on the two components of the
lodestar formula: a reasonable hourly rate and a reasonable number of hours.

          A. Reasonable Hourly Rate

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Secʼy of Health & Human

                                            2
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination . . . and
certainly need not do so when Respondent has not attempted to highlight any
specific alleged inefficiencies”).

      Ms. Danielle Strait’s hourly rates were recently examined by Special Master
Sanders. See Schultheis v. Sec'y of Health & Human Servs., No. 13–781, 2017
WL 2825819 (Fed. Cl. Spec. Mstr. June 5, 2017). Special Master Sanders found
an hourly rate of $300 for 2016 and $307 for 2017 to be reasonable. Id. at 2. The
undersigned agrees with Special Master Oler’s opinion that Special Master
Sander’s analysis was “well-reasoned and persuasive.” Replogle v. Sec'y of Health
& Human Servs., No. 16-1274V, 2018 WL 2225081, at *3 (Fed. Cl. Spec. Mstr.
Apr. 6, 2018). Accordingly, the undersigned adopts these rates here. This requires
a reduction of $258.70.

       While neither special master examined Ms. Strait’s 2018 hourly rate, the
undersigned has commonly used the PPI-OL as a reasonable metric of inflation for
attorneys’ rates. The undersigned also recognizes that in 2018, Ms. Strait became
eligible for a higher range of rates under the analysis applied in McCulloch v.
Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015) due to her experience. Based on these two considerations, the
undersigned finds Ms. Strait’s requested rates for 2018 to be reasonable.

      Ms. Miller also requested a range of rates for a number of other lawyers,
paralegals, and support staff. The undersigned has reviewed these rates and finds
them reasonable.

         B. Reasonable Number of Hours

      The Secretary also did not challenge any of the requested hours as
unreasonable. Reasonable hours are not excessive, redundant, or otherwise
unnecessary. See Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521
(Fed. Cir. 1993). A review of the billing statement indicates that the billed hours
meets this requirement.

II.   Costs

       In addition to seeking attorneys’ fees, Ms. Miller seeks reimbursement of
costs totaling $1,959.08, $7.30 of which was incurred personally by the petitioner.
                                          3
The undersigned has reviewed the invoiced costs and finds them to be reasonable.
Consequently, Ms. Miller is awarded her requested costs in full.

III.     Conclusion

       The undersigned finds an award of attorneys’ fees and costs appropriate.
The undersigned awards Ms. Miller the following amount for attorneys’ fees and
costs:

         a. A lump sum of $20,341.38 in the form of a check made payable to
            petitioner and petitioner’s attorney, Danielle A. Strait, of Maglio
            Christopher & Toale; and

         b. A lump sum of $7.30 in the form of a check made payable to
            petitioner, Chiyoko Miller.

        These amounts represent reimbursement for attorneys’ fees and other
litigation costs available under 42 U.S.C. § 300aa-15(e). In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall
enter judgment in accordance herewith.2

         IT IS SO ORDERED.

                                                               S/Christian J. Moran
                                                               Christian J. Moran
                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.

                                                          4